337 F.2d 382
143 U.S.P.Q. 172
Morris PHILIP and K & J Trading Corp., Appellants,v.WILDMAN JACQUARD COMPANY.
No. 14812.
United States Court of Appeals Third Circuit.
Argued Oct. 6, 1964.Decided Oct. 23, 1964.

W. Brown Morton, Jr., McLean & Dibble, Washington, D.C.  (John T. Roberts, Washington, D.C. Sigmund H. Steinberg, Steinberg, Richman, Price & Steinbrook, Philadelphia, Pa., Pennie, Edmonds, Morton, Taylor & Adams, New York City, of counsel, on the brief), for plaintiffs-appellants.
Henry N. Paul, Jr., Paul & Paul, Philadelphia, Pa.  (John H. Austin, Philadelphia, Pa., on the brief), for defendant-appellee.
Before KALODNER, GANEY and FREEDMAN, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The Judgment of the District Court will be affirmed for the reasons so well stated by Judge Kirkpatrick in his Opinion reported at 225 F. Supp. 955 (1963).